DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, and 11-13 are allowed.

Information Disclosure Statement
The information disclosure Statement(s) filed 06/29/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

REASONS FOR ALLOWANCE
Claim(s) 1-3, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  While some individual features of claims 1 and 11 may be shown in the prior art of record: no known reference, alone or in combination, would provide the invention of claims 1 and 11.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the method and mobile terminal which, with a camera normally-one when the mobile terminal is in a power-on state performs:
capturing an image with the camera and identifying a captured target image;
when identifying that the target image has an image feature of a preset graphic identification code, acquiring a target graphic identification code in the target image;
decoding the target graphic identification code to obtain an access link corresponding to the target graphic identification code; and
running a target application corresponding to the access link and displaying an access interface corresponding to the access link; wherein the access interface comprises a payment interface;
the step of capturing an image with the camera and identifying a captured target image, comprises: when a screen of the mobile terminal is in a screen-off state, capturing an image with the camera of the mobile terminal and identifying the captured target image;
the step of running a target application corresponding to the access link and displaying an access interface corresponding to the access link, comprises: lighting up the screen of the mobile terminal, running the target application corresponding to the access link and displaying the access interface corresponding to the access link;
after the step of lighting up the screen of the mobile terminal, running the target application corresponding to the access link and displaying the access interface corresponding to the access link, the method further comprises:
when an authorized payment operation is received, completing payment according to an input payment amount;
closing the target application and closing the screen of the mobile terminal.

The closest art of record, US Patent Application Publication 20150254630 to Royyuru, et al., discloses “This disclosure relates to systems and methods for mobile device purchase flows. In one embodiment, a computer-readable medium storing computer-executable instructions may be provided. The computer-executable instructions, when executed by a processor, may cause the processor to perform operations comprising obtaining a uniform resource identifier (URI); launching a browser based at least in part on the URI; submitting a first set of data to a server based at least in part on the URI and receiving a re-direct URI; launching an application in response to receiving the re-direct URI from the server, wherein the application submits a second set of data to the server; and facilitating completion of a transaction by the application based at least in part on matching the first set of data and the second set of data at the server.”
The closest art of record, US Patent Application Publication 20180032997 to Gordon, et al., discloses “In another embodiment, the camera(s) associated with the mobile device may periodically capture images (e.g. at user adjustable time intervals, etc.). In another embodiment, a sensor may be utilized to detect the presence of a user and the camera may capture images. In another embodiment, the camera may be utilized to sense the presence of a user. In one embodiment, a camera application and/or a facial recognition application may operate in the background. For example, in one embodiment, the camera application and/or the facial recognition application may operate in a standby mode of the mobile device.”
The closest art of record, US Patent Application Publication 20180246623 to Peled, et al., discloses “Systems and methods for secure transaction interfaces. In one implementation, a processing device receives, within a user input interface and while a user communication agent is presented at a display interface of a device, a selection of a transaction initiation control, presents, in response to the selection of the transaction initiation control and via the user input interface, a transaction execution control, presents, in response to a selection of the transaction execution control, identifier(s) via an identifier selection control, receives a selection of the identifier(s), transitions, in response to the selection of the identifier(s), the user input interface into a numeric input interface, receives a numeric input via the numeric input interface, activates a transaction confirmation control within the user input interface, and executes, in response to a selection of the transaction confirmation control, a secure transaction with respect to the selected identifier(s) and the numeric input.”
The closest art of record, US Patent Application Publication 20140040120 to Cho, et al., discloses “Provided is a mobile terminal that has a function of changing a payment credit card at the time of near field communication (NFC) payment in a low battery state, and a method of performing the NFC payment using the mobile terminal. In the mobile terminal according to the present invention, unlike in a mobile terminal in the related art in which payment is simply performed with a default credit card, if the NFC payment is requested in the low battery state where the mobile terminal is powered off, a payment application based on a light operating system, which is executed on an embedded Linux, is displayed, and the NFC payment with a credit card selected from the payment application based on the corresponding light operating system is performed. Therefore, a credit card payment can be effectively performed in a low battery state as well.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694